Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  127564                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  KRISTINE COWLES,                                                                                                    Justices
        Plaintiff-Appellee,
  and
  KAREN B. PAXSON,
       Intervening Plaintiff-Appellee,
  v        	                                                        SC: 127564
                                                                    COA: 229516
                                                                    Kent CC: 98-006859-CP
  BANK WEST, f/k/a BANK WEST FSB,
       Defendant-Appellant.

  _________________________________________/

       On order of the Court, the application for leave to appeal the August 5, 2004
  judgment of the Court of Appeals is considered, and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2005                    _________________________________________
           d1012                                                               Clerk